Citation Nr: 9915781	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-32 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine with traumatic arthritis, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to March 
1984 and from May 1984 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1997 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein  an increased rating for 
degenerative disc disease of the lumbosacral spine , rated at 
that time as 10 percent disabling, was denied.  In a June 
1998 rating decision, the rating for this disability was 
increased to 20 percent, effective as of February 10, 1997, 
the date of receipt by VA of the veteran's claim.

The Board notes that along with a claim for an increased 
evaluation for this disability, the veteran filed a claim in 
February 1997 for an increased rating for degenerative disc 
disease of the cervical spine, then evaluated as 10 percent 
disabling.  By means of a rating decision rendered in June 
1998, the RO increased the evaluation for his cervical spine 
disability to 20 percent disabling.  At a hearing before the 
RO in April 1998, the veteran expressed his satisfaction with 
this assignment and withdrew his claim for an increased 
rating of his cervical spine disability.  

Additionally, the veteran filed for an increased 
(compensable) evaluation for hypertension and to reopen a 
claim for service connection for a right knee condition.  A 
rating decision was furnished to him in July 1998 which 
denied an increased rating for hypertension and which denied 
to reopen his claim for service connection of a right knee 
disability.  The Board notes that the record does not show 

that he filed a notice of disagreement on either claim, nor 
does the evidence show that a valid appeal of either claim 
has been perfected.  Therefore, the only claim now before the 
Board is that of an increased rating for degenerative disc 
disease of the lumbosacral spine.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's degenerative disc disease of the 
lumbosacral spine is manifested primarily by back pain, 
increased pain after sitting for long periods, and limitation 
of motion measured as flexion to 50 degrees, extension to 20 
degrees and lateral flexion to 20 degrees; favorable lumbar 
spine ankylosis is not shown.


CONCLUSION OF LAW

The criteria for an increased rating for degenerative disc 
disease of the lumbosacral spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5289, 5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  

The Board accordingly finds that the duty to assist the 
veteran, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran established service connection for a lumbosacral 
disability by means of a July 1992 rating decision, which 
assigned a 10 percent disability rating.  By means of a June 
1998 rating decision, the evaluation was increased to 20 
percent disabling effective February 10, 1997, the date of 
receipt by VA of his claim, after review the evidence which 
included, inter alia, VA examination reports of March 1997 
and April 1998, outpatient treatment records, and testimony 
from a personal hearing at the RO in April 1998.

The veteran contends that his residuals of degenerative disc 
disease of the lumbosacral spine are more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, the Board finds that his contentions 
are not supported by the evidence, and that an increased is 
not warranted.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The 20 percent rating currently in effect 
contemplates intervertebral disc syndrome with moderate 
severity manifested by recurring attacks (Diagnostic Code 
(DC) 5293) or moderate limitation of motion of the lumbar 
spine (DC 5292).  A rating greater than 20 percent is 
appropriate for severe intervertebral disc syndrome 
manifested by recurrent attacks with only intermittent relief 
(DC 5293), for severe limitation of motion of the lumbar 
spine (DC 5292), or for favorable ankylosis of the lumbar 
spine (DC 5289). 

The criteria for an increased rating are not met.  The Board 
recognizes that the veteran cites recurrent low back pain, 
and that low back impairment is shown on recent clinical 
documentation.  The report of the most recent VA medical 
examination of the veteran, conducted in April 1998, shows 
that he complained of biweekly episodes of low back pain, 
which, when it is most severe, radiates into 

both buttocks.  The pain is aggravated by prolonged standing 
or riding in a vehicle.  He reported taking 800 mg of Motrin 
daily for the pain.  At a personal hearing before the RO in 
April 1998, he stated that he was a police officer and that 
his job duties included standing, driving, or patrolling for 
as long as eleven hours at a time.  Further, he stated that 
his job requires other physical activity such as running and 
jumping and that his back pain affected his job performance.  

However, the evidence does not show that he experiences 
severe impairment, as would be manifested by recurrent 
attacks with only intermittent relief.  While he complained 
of frequent pain, he also stated that the pain was severe 
enough on the average of only once a month where he could not 
stand and would have to lie down.  Additionally, he stated 
that he missed work on the average of once per month.  While 
he stated at the hearing that he was prescribed medication 
for his back pain by a private physician, he stated that 
there were no private medical records that would be 
probative.  In brief, the evidence does not demonstrate that 
his lumbosacral disability is productive of the severe 
impairment requisite for an increased evaluation under DC 
5293.  

The veteran's disability can also be evaluated under 
limitation of motion (DC 5292).  The most recent VA spine 
examination, dated in April 1998, shows range of motion as 
follows: 50 degrees of flexion; 20 degrees of extension; 20 
degrees of right lateral bending; and 20 degrees of right 
lateral bending.  The report indicates that AMA normal range 
of motion is 60 degrees of flexion; 25 degrees of extension; 
and 25 degrees of lateral bending.  The observed ranges of 
motion above, expressed as a percentage of normal range of 
motion, show that flexion was approximately 83 percent of 
normal, and that extension and lateral flexion in either 
direction were 80 percent of normal. Accordingly, based on 
the observed range of motion, the Board is of the opinion 
that severe limitation of motion is not shown by the 
evidence; therefore, an increased evaluated based on DC 5292 
is not appropriate.



Additionally, the evidence does not show favorable ankylosis 
of the lumbar spine.  To the contrary, the veteran was able 
to stand and walk without difficulty.  Upon examination, he 
could squat and arise without assistance.  Additionally, his 
range of motion does not show ankylosis, nor does the 
evidence indicate a diagnosis of ankylosis of the lumbar 
spine.  Thus, an increased rating under DC 5289 is not 
warranted.

The Board, to reiterate, acknowledges that the evidence shows 
persistent complaints by the veteran of functional 
impairment, accompanied by pain.  These complaints are 
significant, not only in view of the rating criteria, whereby 
impairment as manifested by recurrent attacks is to be 
considered in determining the appropriate disability level, 
but also with regard to regulatory provisions stipulating 
that functional impairment is to be considered in determining 
the degree of orthopedic disability.  See 38 C.F.R. §§  4.40 
and 4.45 (1998); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  It must be emphasized, however, that functional 
impairment, and concomitantly reports of recurrent attacks, 
must be supported by "adequate pathology."  As indicated 
above, the findings on clinical evaluation show that he was 
apparently able to stand up, sit down, ambulate, and walk 
without difficulty.  In addition, he is able to work eleven 
hours a day as a police office and reports that he is able to 
run and jump while on duty.  Based on the evidence, the Board 
must find that any functional impairment resulting from the 
veteran's degenerative disc disease of the lumbosacral spine 
is sufficiently compensated by the 20 percent rating 
currently in effect.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for degenerative disc 
disease of the lumbosacral spine, as the diagnostic criteria 
for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 
5293 (1998).




ORDER

Entitlement to an increased rating of degenerative disc 
disease of the lumbosacral spine with traumatic arthritis is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

